UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1984


BRIAN KEITH WAUGH,

                Plaintiff – Appellant,

          v.

SOUTHEASTERN GUN COMPANY,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-01741-AW)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Keith Waugh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brian Keith Waugh appeals the district court’s orders

dismissing without prejudice his civil rights complaint against

the   Defendant,   and    denying     his   self-styled   motions     to    alter

judgment and to set aside order to dismiss without prejudice.

We    have   reviewed    the   record   and   find   no   reversible       error.

Accordingly, we affirm the district court’s orders.                   Waugh v.

Southeastern    Gun     Co.,   No.   8:11-cv-01741-AW     (D.   Md.   July    15,

2011; Aug. 15, 2011; Sept. 8, 2011).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                        2